Order entered March 28, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00411-CV

                         IN RE TRIANGLE SQUARE, LTD., Relator

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-04063-2012

                                            ORDER
       The Court has before it relator’s petition for writ of mandamus. The Court requests that

real party in interest and respondent file any responses by April 8, 2013.


                                                       /s/   DAVID EVANS
                                                             JUSTICE